 1 Berwin Cohen (FBN:BC0579)
   berwin@wolfferscohen.com
 2 Lorenz Wolffers (FBN:LW6950)
   lorenz@wolfferscohen.com
 3
   Wolffers Cohen & Edderai LLP
             th
 4 325 W. 38 Street, Suite 1502
   New York, NY 10952
 5 P: 646-807-8543 F: 646-619-4358

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF NEW YORK
 9
      BETTER MORNINGS, LLC and ISLAND                            Case No.: 2:19-cv-03854
10
      BREEZE, LLC
                                                                 CERTIFICATE OF DEFAULT
11
                                       Plaintiffs,
12
                                    vs.
13
      JOSEPH NILSEN and DIGITAL
14    CHECKMATE, INC.

15                                   Defendants.

16

17 I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern District of

18
     New York, do hereby certify that the defendants Joseph Nilsen and Digital Checkmate, Inc. have
19
     not filed an answer or otherwise moved with respect to the complaint herein. The default of
20
     defendant Joseph Nilsen and Digital Checkmate, Inc. is hereby noted pursuant to Rule 55(a) of the
21

22 Federal Rules of Civil Procedure.

23

24 DATED: August ____, 2019                                 DOUGLAS C. PALMER, Clerk of Court
25

26                                                          BY: _______________________________

27                                                                          Deputy Clerk
28

                                                        -1-
                                               Certificate of Default
